Citation Nr: 0914152	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  04-23 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than December 
22, 2000, for the award of service connection for post 
traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 70 
percent for PTSD.

3.  Entitlement to basic eligibility for Dependents' 
Education Assistance under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran had active military service from December 1978 to 
June 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations in April 2002 
and January 2007 from the above Department of Veterans 
Affairs (VA) Regional Office (RO).  

The issues of an increased rating for PTSD and entitlement to 
Chapter 35 benefits are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was discharged from active service in June 
1983.

2.  An original claim for service connection for PTSD was 
filed on December 22, 2000, more than one year after he was 
separated from service.

3.  In April 2002, the RO granted service connection and 
assigned a 70 percent rating for PTSD, effective December 22, 
2000, the date of receipt of the claim.

4.  There is no communication of record prior to December 22, 
2000 that can reasonably be construed as a formal or informal 
claim for entitlement to VA compensation benefits based on 
PTSD.  


CONCLUSION OF LAW

The criteria for an effective date prior to December 22, 
2000, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 3.655 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations for Earlier Effective Dates

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 
3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151 (2008).  In this 
context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  While the term "application" is not defined in 
the statute, the regulations use the terms "claim" and 
"application" interchangeably, and they are defined broadly 
to include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim. 38 C.F.R. § 
3.155 (2008).




Factual Background & Analysis

The basic facts in this case are not in dispute.  The Veteran 
was discharged from service in June 1983.  He filed an 
original claim for service connection for PTSD on December 
22, 2000.  In support of this claim is an April 2002 VA 
examination report which shows the examiner diagnosed chronic 
PTSD directly associated with a physical assault the Veteran 
experienced while on active duty.  In April 2002, the RO 
granted service connection for PTSD, assigning a 70 percent 
rating.  The effective date established was December 22, 
2000, the date of receipt of the claim.  

The Board has reviewed the evidence to determine whether a 
claim, formal or informal, exists before December 22, 2000 
(the date of the Veteran's application).  A careful review of 
the record reflects that, although the Veteran had previously 
filed a claim for service connection for facial injuries in 
1994, that claim did not indicate a desire or intent to claim 
service connection for PTSD.  

Despite the Veteran's assertion that his PTSD existed earlier 
than December 2000, there is no provision in the law for 
awarding an earlier effective date.  Specifically, "the mere 
presence of the medical evidence [in the record] does not 
establish an intent on the part of the veteran" to seek 
service connection for a condition.  Brannon v. West, 12 Vet. 
App. 32, 135 (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has emphasized this point:  "The 
effective date of an award of service connection is not based 
on the date of the earliest medical evidence demonstrating a 
causal connection . . . but on the date that the application 
upon which service connection was actually awarded was filed 
with VA."

The first and only claim for VA benefits based on PTSD was 
the one date-stamped as received at the RO on December 22, 
2000, well after one year from the Veteran's discharge from 
service.  The claims file does not include any communication 
of record dated prior to that date, that may reasonably be 
construed as an informal claim for this benefit.  38 C.F.R. 
§ 3.155(a).  

Accordingly, the earliest date that may be assigned for 
service connection for PTSD is the date the Veteran filed his 
claim, December 22, 2000.  38 U.S.C.A. §§ 5101(a), 5107 (West 
2002); 38 C.F.R. §§ 3.151(a), 3.400(b)(2) (2008).  The 
pertinent legal authority governing effective dates is clear 
and specific, and the Board is bound by it.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board initially notes that the United States Court of 
Appeals for Veterans Claims has held that a Veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide his or her with VCAA notice of the laws 
and regulations governing effective dates, if, based on the 
facts of the case, entitlement to an earlier effective date 
is not shown as a matter of law.  See Nelson v. Principi, 18 
Vet. App. 407, 410 (2004).

In any event, in this case, the VCAA duty to notify was 
satisfied by way of a letter sent to the Veteran in October 
2001 that fully addressed the notice elements and was sent 
prior to the initial RO decision in this matter.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Although no longer required, the 
Veteran was also asked to submit evidence and/or information 
in his possession to the RO.  

The Veteran was provided an additional notice letter dated in 
March 2006 which included the criteria for evaluation of PTSD 
and an explanation for the decision reached.  The letter also 
informed him of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  Moreover, 
the Veteran has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  See also Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007) (once service connection is granted the claim has been 
substantiated, additional VCAA notice is not required, and 
any defect in the notice is not prejudicial).  Thus, the 
Board concludes that all required notice has been given to 
the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  Service and 
pertinent post-service treatment records are in the claims 
file and the RO obtained VA examinations where necessary.  
Thus, it appears that all obtainable evidence identified by 
the Veteran relative to the claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An effective date prior to December 22, 2000 for the grant of 
service connection for PTSD is denied.




REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claim for an initial rating in excess of 70 
percent for his service-connected PTSD.

Review of the claims file shows the RO arranged for the 
Veteran to undergo VA examinations in August 2007, September 
2007 and December 2007.  However, he failed to report for the 
scheduled examinations.  

In June 2008, the Veteran notified VA that he had returned to 
prison.  In February 2009, the RO attempted to schedule the 
Veteran for VA examination, but later canceled the request 
because of his incarceration and the Oregon State Prison 
policy regarding not transporting inmates for VA examinations 
because of funding issues.  It was also noted that the VA 
medical center did not have a psychiatrist available to go to 
the prison to conduct the examination.  

VA does not have the authority to require a correctional 
institution to release a veteran so that VA can provide him 
the necessary examination at the closest VA medical facility.  
See, e.g., 38 U.S.C.A. § 5711 (West 2002).  Nevertheless, VA 
still has a statutory obligation to assist veterans in the 
development of their claims.  Indeed, the duty to assist 
incarcerated veterans requires VA to tailor its assistance to 
meet the peculiar circumstances of confinement as such 
individuals are entitled to the same care and consideration 
given to their fellow veterans.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 
(1995).  

In addition to attempting to arrange transportation of a 
claimant to a VA facility for examination, VA's duty to 
assist an incarcerated Veteran also includes contacting the 
correctional facility and having their medical personnel 
conduct an examination or sending a fee-basis examiner to the 
correctional facility to conduct the examination.  See 
Bolton, 8 Vet. App. at 191.  In Bolton, the Court remanded a 
case where the RO claimed an inability to get a fee-basis 
physician to conduct an examination at a correctional 
facility.  In that case, further efforts were deemed 
necessary to attempt to examine the veteran.  Id.

Here, because no attempt was made to have a qualified medical 
specialist from the prison examine the Veteran or, in the 
alternative, a fee-basis psychiatrist should examine the 
Veteran at the prison, a remand is necessary.  In this case, 
VA should make additional efforts to provide the Veteran with 
an examination.  The VA Adjudication Procedure Manual may be 
helpful in this instance.  It contains provisions for 
scheduling examinations of incarcerated Veterans.  See M21-
1MR, Part III.iv.3.A.11.d (2008).

Finally, with regard to the claim for Chapter 35 benefits, 
the Board finds that this issue is inextricably intertwined 
with the pending increased rating claim for PTSD, the only 
disability for which the Veteran is service connected, and it 
is appropriate to defer consideration of this claim until the 
development requested is complete.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other).  Accordingly, a decision on the Chapter 
35 benefits issue is deferred pending completion of the 
actions requested below.

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the Veteran 
additional VCAA notice with regard to his 
increased rating and Chapter 35 claims, 
such as providing him with updated notice 
of what evidence has been received and 
not received by VA, as well as who has 
the duty to request evidence, and what 
development must be undertaken by VA in 
accordance with applicable case law.  See 
generally Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A; 38 C.F.R. § 3.159.  

2.  The agency of original jurisdiction 
(AOJ) must take all reasonable measures 
to schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected PTSD.  
If the Veteran remains incarcerated, the 
AOJ must confer with prison authorities 
to determine whether an examination at 
the prison is feasible.  See M21-1MR, 
Part III.iv.3.A.11.d.

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
indicated tests and studies should be 
accomplished, and all signs and symptoms 
of the Veteran's service-connected PTSD 
should be reported in detail.  The 
examiner is requested to use a multiaxial 
assessment, to include a Global 
Assessment of Functioning (GAF) score, 
explain what the assigned score 
represents, and to reconcile that score 
with earlier GAF scores.  

Any disabling manifestations specifically 
attributable to the Veteran's service-
connected PTSD must be fully outlined and 
differentiated from symptoms caused by 
any non service-connected disorders.  The 
examiner should provide a complete 
rationale for all conclusions reached and 
should discuss those findings in relation 
to the pertinent evidence of record.  The 
examiner should also describe the impact 
of the Veteran's PTSD on his occupational 
and social functioning.  

3.  After the requested examination has 
been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  

4.  The AOJ should fully document all of 
it efforts to schedule the Veteran for 
the examination.  If an examination 
cannot be conducted, all correspondence 
documenting VA's efforts should be 
incorporated into the claims file. 

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the increased rating and 
Chapter 35 claims by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  Make a 
determination as to whether the Veteran 
meets the criteria for basic eligibility 
for Dependents' Education Assistance 
under 38 U.S.C. Chapter 35.  

6.  If the benefits sought on appeal 
remain denied, furnish the Veteran and 
his representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


